 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     CHRISTOPHER S.,
 8
                                Plaintiff,            Case No. C18-5314JLR
 9
                  v.                                  ORDER REVERSING AND
10                                                    REMANDING DENIAL OF
                                                      BENEFITS
11 NANCY A. BERRYHILL,

12                              Defendant.

13
                                    I.       INTRODUCTION
14
           Plaintiff Christopher S. seeks review of the denial of his application for
15
     supplemental security income (“SSI”) benefits. (See Pl. Op. Br. (Dkt. # 11) at 1.)
16
     Plaintiff contends the Administrative Law Judge (“ALJ”) erred by (1) improperly
17
     rejecting Plaintiff’s symptom testimony; (2) improperly rejecting the opinions of Brenda
18

19 Grant, M.D.; (3) improperly rejecting parts of the opinions of Kathleen Mayers, Ph.D.;

20 (4) improperly rejecting the opinions of Scott Alvord, Psy.D.; and (5) improperly

21 assessing Plaintiff’s residual functional capacity (“RFC”) and ability to work. (Id.) As

22 discussed below, the court REVERSES the final decision of Defendant Nancy A.

23 Berryhill, Deputy Commissioner of the Social Security Administration for Operations



     ORDER - 1
 1 (the “Commissioner”), and REMANDS the matter for further administrative proceedings

 2 under sentence four of 42 U.S.C. § 405(g).

 3
                                         II.    BACKGROUND
 4
     A.     Procedural History
 5
            This is the second time this case is before the court. Plaintiff protectively filed an
 6
     application for SSI on June 25, 2012. 1 (See Admin. Record (“AR”) (Dkt. # 9) at 919.)
 7
     Plaintiff originally alleged a disability onset date of August 1, 2007, but amended it to
 8
     June 25, 2012. (See id.) His claims were denied on initial administrative review and on
 9
     reconsideration. (See id. at 88-102, 107-31.) ALJ Rebekah Ross subsequently held a
10

11 hearing on Plaintiff’s claims. (See id. at 39-87.)

12          On January 16, 2014, ALJ Ross issued a decision finding Plaintiff not disabled.

13 (See id. at 22-31.) The Appeals Council denied review. (Id. at 1-4.) Plaintiff sought

14 relief in this court. (See id. at 1030-32.)

15          On January 12, 2016, pursuant to a stipulation from the parties, Magistrate Judge
16 Karen L. Strombom entered an order reversing the Commissioner’s decision and

17
     remanding the matter for further administrative review. (Id. at 1033-34.) On remand, the
18
     ALJ was instructed to update the medical record and provide Plaintiff an opportunity for
19
     a new hearing; evaluate evidence that had been submitted to the Appeals Council after
20
     ALJ Ross’s January 2014 decision; reevaluate Plaintiff’s impairments at step two of the
21

22
            1
             Plaintiff also filed an application for disability insurance benefits, but agreed to dismiss
23 that claim when he amended his onset date to after his date last insured. (See AR at 919.)



     ORDER - 2
 1 disability evaluation process; reevaluate medical opinions from Dr. Mayers and Dr.

 2 Grant; reevaluate Plaintiff’s RFC; reevaluate Plaintiff’s symptom testimony; take

 3 additional testimony from a vocational expert as needed; and issue a new decision. (Id.)

 4
            On May 8, 2017, ALJ Joanne Dantonio conducted a second hearing, 2 during
 5
     which she took testimony from Plaintiff and a vocational expert. (See id. at 949-88.)
 6
     ALJ Dantonio issued a decision on January 23, 2018, in which she found that Plaintiff
 7
     had not been under a disability, as defined in the Social Security Act (the “Act”), since
 8
     June 25, 2012, the alleged disability onset date. (Id. at 919-38.)
 9
     B.     The ALJ’s Decision
10

11          Utilizing the five-step disability evaluation process, 3 the ALJ found:

12          Step one: Plaintiff has not engaged in substantial gainful activity since June 25,
            2012, the application date. See 20 C.F.R. § 416.971 et seq.
13
            Step two: Plaintiff has the following severe impairments: left knee Osgood-
14          Schlatter disease; right shoulder rotator cuff tear status post two surgical reports;
            lumbar facet arthropathy; migraines; brain cyst; mild neurocognitive disorder;
15          obesity; and hand eczema. See 20 C.F.R. § 416.920(c).
16          Step three: Plaintiff does not have an impairment or combination of impairments
            that meets or medically equals the severity of one of the listed impairments in 20
17
            C.F.R. Part 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 416.920(d), 416.925 &
18          416.926.

19          Residual Functional Capacity: Plaintiff can perform sedentary work, except that
            he is limited to lifting/carrying 10 pounds occasionally and less than 10 pounds
20          frequently. He can never climb ladders, ropes, or scaffolds; occasionally stoop,
            crouch, and balance; never crawl or kneel; never reach overhead with the right
21

22          2
              Plaintiff and his attorney appeared for a hearing on November 28, 2016, but the hearing
     was postponed to further develop the record. (See AR at 920, 989-1000.)
23
            3
                20 C.F.R. § 416.920.


     ORDER - 3
 1          arm; frequently push/pull with the right arm; occasionally use foot controls;
            frequently handle and finger; have no hand exposure to harsh chemicals; and have
 2          no more than occasional exposure to dangerous machinery, unprotected heights,
            harsh chemicals and fumes, or high-impact vibrations. He needs to be able to use a
 3          cane in one hand when walking; sit for two hour increments; and stand/walk for no
            more than 30 minutes at one time. He can do simple, routine tasks; have
 4
            occasional contact with the public; and less than occasional changes in work tasks.
 5          He needs to wear latex or cotton gloves while working.

 6          Step four: Plaintiff has no past relevant work. See 20 C.F.R. § 416.965.

 7          Step five: Considering Plaintiff’s age, education, work experience, and RFC,
            there are jobs that exist in significant numbers in the national economy that
 8          Plaintiff can perform. See 20 C.F.R. §§ 416.969 & 416.969(a). Therefore,
            Plaintiff was not under a disability as defined in the Act, since June 25, 2012. See
 9          20 C.F.R. § 416.920(g).
10
     (AR at 919-38.) The Appeals Council did not assume jurisdiction of the case, nor did
11
     Plaintiff file written exceptions to the ALJ’s decision within 60 days of the ALJ’s
12
     decision. (See generally AR.) The ALJ’s decision thus became the Commissioner’s final
13
     decision. See 20 C.F.R. § 416.1484(d).
14
                                         III.   ANALYSIS
15
            Plaintiff, as the claimant, bears the burden of proving he is disabled within the
16
     meaning of the Act. See Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999). Pursuant
17

18 to 42 U.S.C. § 405(g), the court may set aside a denial of social security benefits only

19 when the ALJ’s findings are based on legal error or not supported by substantial evidence

20 in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005).

21 The ALJ is responsible for determining credibility, resolving conflicts in medical

22 testimony, and resolving any other ambiguities that exist. Andrews v. Shalala, 53 F.3d

23
     1035, 1039 (9th Cir. 1995). Although the court is required to examine the entire record,


     ORDER - 4
 1 it may neither reweigh the evidence nor substitute its judgment for that of the ALJ. See

 2 Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).

 3
     A.    The ALJ Erred in Evaluating Plaintiff’s Symptom Testimony
 4
           Plaintiff contends that the ALJ harmfully erred in evaluating his symptom
 5
     testimony. (Pl. Op. Br. at 12-15.) The court agrees.
 6
           The Ninth Circuit has “established a two-step analysis for determining the extent
 7
     to which a claimant’s symptom testimony must be credited.” Trevizo v. Berryhill, 871
 8
     F.3d 664, 678 (9th Cir. 2017). The ALJ must first determine whether the claimant has
 9
     presented objective medical evidence of an impairment that “‘could reasonably be
10

11 expected to produce the pain or other symptoms alleged.’” Id. (quoting Garrison v.

12 Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014)). At this stage, the claimant need only

13 show that the impairment could reasonably have caused some degree of the symptoms;

14 he does not have to show that the impairment could reasonably be expected to cause the

15 severity of the symptoms alleged. Id. The ALJ found that Plaintiff met this step because

16 his medically determinable impairments could reasonably be expected to cause some of

17
     the symptoms he alleged. (AR at 929.)
18
           If the claimant satisfies the first step, and there is no evidence of malingering, the
19
     ALJ may only reject the claimant’s testimony “‘by offering specific, clear and convincing
20
     reasons for doing so. This is not an easy requirement to meet.’” Trevizo, 871 F.3d at 678
21
     (quoting Garrison, 759 F.3d at 1014-15). In evaluating the ALJ’s determination at this
22
     step, the court may not substitute its judgment for that of the ALJ. Fair v. Bowen, 885
23



     ORDER - 5
 1 F.2d 597, 604 (9th Cir. 1989). As long as the ALJ’s decision is supported by substantial

 2 evidence, it should stand, even if some of the ALJ’s reasons for discrediting a claimant’s

 3 testimony fail. See Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001).

 4
            Briefly, the Commissioner contends that the ALJ found evidence of malingering,
 5
     which would obviate the need to provide further reasons for discounting Plaintiff’s
 6
     testimony. (See Def. Resp. Br. (Dkt. # 15) at 4-5.) The mere fact that an ALJ mentions
 7
     evidence that could support a finding of malingering, but does not affirmatively find that
 8
     the evidence shows the claimant was malingering, cannot support rejection of the
 9
     claimant’s testimony. See Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006)
10

11 (“[U]nless an ALJ makes a finding of malingering based on affirmative evidence thereof,

12 he or she may only find an applicant not credible by making specific findings as to

13 credibility and stating clear and convincing reasons for each.”). Moreover, the ALJ did

14 not find that Plaintiff was malingering; she stated only that orthopedist Ryan Halpin,

15 M.D., could not explain two of Plaintiff’s symptoms, and noted that this “suggest[ed] the

16 possibility of exaggeration.” (AR at 931.) This vague statement did not relieve the ALJ

17
     of her obligation to provide clear and convincing reasons for why she was rejecting
18
     Plaintiff’s testimony.
19
            Although the ALJ did not determine that Plaintiff was malingering, she
20
     nonetheless rejected Plaintiff’s testimony. (AR at 929.) The ALJ gave five reasons for
21
     this determination: (1) Plaintiff’s symptom testimony was inconsistent with the objective
22
     medical evidence; (2) he did not follow up with treatment recommendations; (3) his
23



     ORDER - 6
 1 testimony was inconsistent with his daily activities; (4) Plaintiff left his previous

 2 employment for non-disability-related reasons; and (5) his testimony was vague and

 3 inconsistent. (Id. at 929-31.)

 4
            Plaintiff focuses on two claims from his testimony that the ALJ rejected, and
 5
     argues that the ALJ was required to provide clear and convincing reasons specific to
 6
     these claims when rejecting them. (See Pl. Op. Br. at 13.) But the Ninth Circuit’s
 7
     standards allow for a more general determination. Once an ALJ has identified specific
 8
     evidence that contradicts specific parts of the claimant’s testimony, the Ninth Circuit
 9
     permits the ALJ to make a more general credibility assessment based on the contradiction
10

11 or any other specific, clear, and convincing reason. See, e.g., Thomas, 278 F.3d at 960

12 (“[T]he ALJ properly rejected [claimant’s] testimony by . . . providing a specific, clear

13 and convincing reason . . . that her testimony was generally not credible . . . .”); Light v.

14 Soc. Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997) (“An ALJ’s finding that a claimant

15 generally lacked credibility is a permissible basis to reject excess pain testimony.”). 4 The

16 court will thus address each of the ALJ’s given reasons for rejecting Plaintiff’s symptom

17
     testimony as they relate to Plaintiff’s entire testimony.
18
            1.     Inconsistency with Objective Medical Evidence
19
            The ALJ’s first reason for discounting Plaintiff’s testimony fails. An ALJ may
20

21

22          4
             These cases remain good law even though the Social Security Administration (“SSA”)
   has since issued Social Security Ruling 16-3p, 2017 WL 5180304 (2017), which removed the
23 term “credibility” from the SSA’s sub-regulatory policy and clarified the standards by which the
   SSA would assess a claimant’s testimony. See Trevizo, 871 F.3d at 678 n.5.


     ORDER - 7
 1 reject a claimant’s testimony when it is contradicted by the medical evidence, but “‘may

 2 not reject a claimant’s subjective complaints based solely on a lack of objective medical

 3 evidence to fully corroborate the alleged severity of pain.’” Rollins v. Massanari, 261

 4
     F.3d 853, 856 (9th Cir. 2001) (quoting Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir.
 5
     1991)); see also 20 C.F.R. § 416.929(c)(2). This is so because “pain is subjective and not
 6
     susceptible to measurement by reliable techniques.” Moses v. Barnhart, 33 F. App’x
 7
     888, 889 (9th Cir. 2002).
 8
            The medical evidence the ALJ relied on here showed only an absence of objective
 9
     findings; it did not contradict Plaintiff’s pain complaints. The ALJ focused this portion
10

11 of her analysis on Plaintiff’s back, knee, and shoulder pain. (See AR at 929.) She noted

12 that imaging of Plaintiff’s back and left knee “was very mild.” (Id.) The ALJ further

13 commented that the objective findings on several physical examinations were

14 “unremarkable.” (Id. at 929.) But pain cannot be imaged, and these findings did not

15 directly contradict Plaintiff’s complaints about his symptoms or pain. The ALJ therefore

16 erred in rejecting Plaintiff’s symptom testimony on this basis.

17
            2.     Failure to Follow Treatment Recommendations
18
            The ALJ next discredited Plaintiff’s symptom testimony because she determined
19
     that Plaintiff failed to follow up with referrals to a neurologist and a dermatologist,
20
     suggesting that his symptoms were not as severe as claimed. (See id. at 929, 931.) The
21
     ALJ erred in doing so. First, the ALJ’s determination is not supported by substantial
22
     evidence in the record. Although the record does not include medical records from a
23



     ORDER - 8
 1 dermatologist, Plaintiff reported to his primary care doctor that he saw a dermatologist.

 2 (See id. at 1357, 1367.) Second, Plaintiff continued to receive treatment and medication

 3 for his conditions, so whether he saw a specialist or not is beside the point. (See, e.g., id.

 4
     at 63, 1317, 1322, 1329, 1352, 1356, 1372.) Plaintiff did not fail to seek treatment; at
 5
     most, he simply received it from a less-specialized doctor. That is not a legitimate reason
 6
     to disbelieve him. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1162 (9th
 7
     Cir. 2008).
 8
            3.     Inconsistency with Daily Activities
 9
            The ALJ further rejected Plaintiff’s symptom testimony because she found it
10

11 inconsistent with his daily activities. (AR at 930.) She primarily relied on Plaintiff’s

12 statements to Gary Gaffield, D.O. during a consultative examination. (See id.) Dr.

13 Gaffield reported that Plaintiff handled his own personal care, prepared food, did “light

14 household chores,” took care of his 10-month-old child, and got his girlfriend off to

15 work. (Id. at 1390.)

16          An ALJ may consider a claimant’s daily activities in assessing his testimony. See
17
     Fair, 885 F.2d at 603. But daily activities that do not contradict a claimant’s testimony
18
     or meet the threshold for transferrable work skills cannot form the basis of an adverse
19
     credibility determination. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). Moreover,
20
     “the mere fact that a plaintiff has carried on certain daily activities, such as grocery
21
     shopping, driving a car, or limited walking for exercise, does not in any way detract from
22
     [his] credibility as to [his] overall disability. One does not need to be ‘utterly
23



     ORDER - 9
 1 incapacitated’ in order to be disabled.” Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir.

 2 2001) (quoting Fair, 885 F.2d at 603).

 3          Much of the ALJ’s discussion here focused on activities that are nothing more
 4
     than the basic elements of a normal life, such as Plaintiff’s ability to bathe, dress, and
 5
     feed himself. (See AR at 930.) The only activity that could possibly support the ALJ’s
 6
     conclusion was Plaintiff’s taking care of his infant child. (See id.) But this is based on a
 7
     single vague reference in the record—Dr. Gaffield’s note from January 2017 that Plaintiff
 8
     “[t]akes care of the infant.” (See id. at 930, 1390.) While the ALJ is entitled to resolve
 9
     ambiguities in the evidence, she must provide clear and convincing reasons to reject
10

11 Plaintiff’s testimony, and reference to one ambiguous statement about Plaintiff “tak[ing]

12 care of” his child does not satisfy this standard. See Burrell v. Colvin, 775 F.3d 1133,

13 1140 (9th Cir. 2014) (holding that “one weak reason,” even if supported by substantial

14 evidence, “is insufficient to meet the ‘specific, clear and convincing’ standard” for

15 rejecting a claimant’s testimony) (quoting Molina v. Astrue, 674 F.3d 1104, 1112 (9th

16 Cir. 2012)). The ALJ therefore erred in rejecting Plaintiff’s testimony based on his daily

17
     activities.
18
            4.     Leaving Work for Non-Disability-Related Reasons
19
            The ALJ next rejected Plaintiff’s testimony because she determined that he “left
20
     his previous employment for reasons unrelated to his impairments.” (AR at 930.) This
21
     was not a legitimate reason supported by substantial evidence in the record to reject
22
     Plaintiff’s testimony.
23



     ORDER - 10
 1          The ALJ pointed to two jobs Plaintiff left as support for this reason. First, the ALJ

 2 noted that Plaintiff quit one job “because he was told someone did not like him.” (Id.) In

 3 fact, Plaintiff testified that he was given the choice to quit or be fired from a job, and

 4
     believed the reason was either that someone did not like him, or that he was not
 5
     adequately performing the job. (See id. at 50-51.) The evidence does not indicate
 6
     whether this was related to his disability, so the ALJ could not reasonably rely on
 7
     Plaintiff’s departure from this job to discount his testimony.
 8
            In the second situation the ALJ referenced, Plaintiff stopped a job because it was
 9
     seasonal employment. (Id. at 930.) Nothing about this fact undercuts Plaintiff’s
10

11 testimony. That job ended in 2004, well before the alleged disability period. (See id. at

12 51-52, 291, 966.) Plaintiff worked after that job ended. (See id. at 291-92, 295.) The

13 ALJ could not reasonably infer anything about Plaintiff’s motivations from such generic

14 facts, and thus erred in rejecting Plaintiff’s symptom testimony on this basis. Cf.

15 Robbins, 466 F.3d at 884 (rejecting ALJ’s adverse credibility determination where it was

16 not adequately corroborated or explained).

17
            5.     Vague and Inconsistent Testimony
18
            Finally, the ALJ rejected Plaintiff’s symptom testimony because it was “very
19
     vague and inconsistent.” (AR at 930.) The ALJ’s reasoning here fails in part because it
20
     does not accurately reflect the record. For example, the ALJ represented that Plaintiff
21
     told Dr. Gaffield he helped his girlfriend get off to work, “and was very busy thereafter
22
     with housework and childcare.” (Id.) But Dr. Gaffield’s report suggests far less activity.
23



     ORDER - 11
 1 Plaintiff said he “[d]oes light household chores,” “[s]its around until lunch” after getting

 2 his girlfriend off to work, and watches television after lunch. (Id. at 1390.) Dr. Gaffield

 3 reported that Plaintiff takes care of his daughter, but Plaintiff testified that this mostly

 4
     involves watching her play on the floor or holding her on his lap while they watch
 5
     cartoons. (See id. at 978.)
 6
            The ALJ noted other vague statements Plaintiff made, but even accepting the
 7
     ALJ’s analysis, it is not enough to overcome her other errors. See Burrell, 775 F.3d at
 8
     1140. The ALJ thus erred in rejecting Plaintiff’s subjective symptom testimony.
 9
            6.     Harmful Error
10

11          The ALJ’s errors in evaluating Plaintiff’s testimony must be considered harmful.

12 The court cannot consider an error harmless unless it can “confidently conclude that no

13 reasonable ALJ, when fully crediting the [improperly rejected evidence], could have

14 reached a different disability determination.” Stout v. Comm’r, Soc. Sec. Admin., 454

15 F.3d 1050, 1055-56 (9th Cir. 2006). The court cannot state with certainty that the ALJ

16 would have reached the same result had she fully credited Plaintiff’s testimony, and thus

17
     her errors were harmful.
18
     B.     The ALJ Erred in Rejecting the Opinions of Dr. Grant
19
            Plaintiff contends that the ALJ erred in rejecting the opinions of his treating
20
     physician, Dr. Grant. (Pl. Op. Br. at 4-10.) The court agrees.
21
            To reject the opinions of a treating doctor that are contradicted, the ALJ must
22
     provide “specific and legitimate reasons that are supported by substantial evidence in the
23



     ORDER - 12
 1 record.” See Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1996) (citing Andrews, 53

 2 F.3d at 1042). The ALJ can satisfy this requirement “by setting out a detailed and

 3 thorough summary of the facts and conflicting clinical evidence, stating his interpretation

 4
     thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)
 5
     (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)). The court may also
 6
     draw “specific and legitimate inferences from the ALJ’s opinion.” Magallanes, 881 F.2d
 7
     at 755.
 8
               Dr. Grant was one of Plaintiff’s treating physicians. (See, e.g., AR at 637-40,
 9
     693-714.) She produced three medical source statements that the ALJ considered. (See
10

11 id. at 913-15, 1247-53, 1452-54.) The ALJ addressed each statement separately, and the

12 court will do the same.

13             1.     The ALJ Erred in Rejecting Dr. Grant’s 2014 Opinions

14             On January 29, 2014, Dr. Grant completed a physical functional assessment form

15 evaluating Plaintiff’s work abilities. (See id. at 913-15.) In that form, Dr. Grant opined

16 that in a normal eight-hour work day, Plaintiff could sit for one hour; stand and walk for

17
     less than one hour; lift zero to five pounds for one hour; carry no amount of weight for
18
     any time; reach for 45 minutes; handle for two hours; finger for 45 minutes; and feel for
19
     45 minutes. (Id. at 913-14.) Dr. Grant opined that Plaintiff would be off task for more
20
     than 30 percent of the normal work day due to migraines, right shoulder pain, and hand
21
     pain. (Id. at 915.) Dr. Grant further commented that Plaintiff had “a skin condition that
22
     limit[ed] his ability to use his hands significantly,” and “requires a cane to prevent falls
23



     ORDER - 13
 1 due to limited balance.” (Id.)

 2          The ALJ gave Dr. Grant’s 2014 opinions no weight. (Id. at 933.) The ALJ gave
 3 three reasons for this conclusion. First, she found that Dr. Grant’s opinions were “grossly

 4
     out of proportion with her unremarkable treatment notes reflecting that appointments
 5
     were mainly for medication refills.” (Id.) Second, the ALJ noted that Dr. Grant’s
 6
     treatment notes “do not mention any problems with attention or concentration,” while Dr.
 7
     Mayers, who specifically tested Plaintiff’s cognitive abilities, found that Plaintiff’s
 8
     concentration was generally good. (Id.) Third, the ALJ stated that Dr. Grant’s
 9
     conclusion that Plaintiff would miss five or more days of work per month due to
10

11 migraines was unsupported by her treatment notes, which documented at most five

12 complaints of migraines in all of 2013. (Id.)

13          The ALJ’s first reason for rejecting Dr. Grant’s 2014 opinions fails because the

14 ALJ inaccurately paraphrased Dr. Grant’s treatment records. When evaluating medical

15 evidence, an ALJ must present a rational and accurate interpretation of that evidence. See

16 Reddick, 157 F.3d at 722-23 (reversing ALJ’s decision where his “paraphrasing of record

17
     material is not entirely accurate regarding the content or tone of the record”). Dr. Grant’s
18
     treatment notes indicate that one purpose for some of Plaintiff’s office visits was to
19
     document Plaintiff’s receipt of medication refills. (See, e.g., AR at 1276, 1285-86, 1289,
20
     1292-93, 1299.) 5 There are ample treatment notes in the record indicating that Plaintiff
21

22
            5
            These do not appear to be actual medical appointments. They look to be nothing more
23 than documentation that Plaintiff picked up his prescriptions, as many report merely that
   “[p]atient comes to clinic for Rx pick up.” (See, e.g., id.)


     ORDER - 14
 1 received ongoing treatment for his physical impairments, though. (See, e.g., id. at 1273,

 2 1277-79, 1283-84, 1287-88, 1290-91.) The ALJ’s first reason for rejecting Dr. Grant’s

 3 2014 opinions was thus not supported by substantial evidence in the record.

 4
            The ALJ’s second reason, which related only to Dr. Grant’s opinions on Plaintiff’s
 5
     attention and concentration, withstands scrutiny. One factor an ALJ may consider in
 6
     weighing a doctor’s opinions is how well they are supported or explained. See 20 C.F.R.
 7
     § 416.927(c)(3); Holohan v. Massanari, 246 F.3d 1195, 1202 (9th Cir. 2001). In support
 8
     of her opinion that Plaintiff would be off task for more than 30 percent of a normal work
 9
     day, Dr. Grant stated only that this would occur because of Plaintiff’s migraines, right
10

11 shoulder pain, and hand pain. (See AR at 915.) Dr. Grant’s treatment notes mention

12 these conditions, but do not provide an explanation as to how Dr. Grant reached her

13 opinion.

14          The ALJ’s third reason, which related to Dr. Grant’s opinion that Plaintiff would

15 miss five days of work per month due to migraines, fails. The ALJ claimed that Dr.

16 Grant’s treatment notes show Plaintiff “complained of migraines at most [five] times total

17
     for 2013.” (Id. at 933.) But limiting the scope to 2013 fails to tell the whole story, and
18
     even then Plaintiff reported headaches and migraines more than just five times in that
19
     year. (See, e.g., id. at 693, 699-700, 703-07, 860, 864, 866, 872.) Moreover, the ALJ’s
20
     statement that “there is little to no objective evidence supporting migraines” ignores that
21
     migraines are not the type of condition that can be objectively measured. See Hansen v.
22
     Colvin, No. 15-CV-00190-REB, 2016 WL 4582041, at *4 (D. Idaho Sept. 1, 2016)
23



     ORDER - 15
 1 (holding that “it is error to require objective evidence for conditions (like fibro-myalgia

 2 or migraine) that elude precise measurement”); Dalley v. Comm’r of Soc. Sec., No. C

 3 00-01687 VRW, 2006 WL 2578269, at *7 (N.D. Cal. Sept. 6, 2006) (“[M]igraine

 4
     headaches are a common malady that are readily diagnosed through the evaluation of
 5
     symptoms. . . . No diagnostic tests are useful, except to exclude other causes.”). The
 6
     ALJ therefore erred in rejecting Dr. Grant’s opinion on Plaintiff’s absenteeism due to
 7
     migraines.
 8
            Although one of the ALJ’s reasons for rejecting Dr. Grant’s 2014 opinions
 9
     withstands scrutiny, she nonetheless committed harmful error in rejecting those opinions.
10

11 See Burrell, 775 F.3d at 1140. The court cannot say with certainty that the ALJ would

12 have reached the same nondisability determination had she properly evaluated this

13 evidence, and thus the ALJ harmfully erred. See Stout, 454 F.3d at 1055-56.

14          2.     The ALJ Erred in Rejecting Dr. Grant’s 2016 Opinions

15          Dr. Grant completed a physical functional evaluation on July 8, 2016. (See AR at
16 1247-53.) Dr. Grant diagnosed Plaintiff with chronic low back pain, right shoulder pain,

17
     left hip and knee pain, and impaired memory. (See id. at 1248.) Dr. Grant opined that
18
     Plaintiff was unable to perform basic work activities involving sitting, standing, walking,
19
     lifting, carrying, handling, pushing, pulling, reaching, stooping, and crouching, largely
20
     due to his chronic low back pain. (Id.) Dr. Grant further opined that Plaintiff was unable
21
     to perform basic work activities involving seeing, hearing, and communicating due to his
22
     impaired memory. (Id.)
23



     ORDER - 16
 1          The ALJ rejected Dr. Grant’s 2016 opinions because she found them “inconsistent

 2 with the objective evidence and with the examinations and opinions of examining

 3 physicians and specialists.” (Id. at 933.) The ALJ further reasoned that “no examination

 4
     was done to support the opinion,” and Dr. Grant’s treatment notes suggested that
 5
     Plaintiff’s limitations were largely based on his subjective complaints. (Id.)
 6
            The ALJ’s first reason fails. An ALJ must do more than state that a treating
 7
     physician’s opinion is inconsistent with the evidence and other medical opinions; she
 8
     must discuss the evidence and explain why her interpretations of it are correct. See
 9
     Garrison, 759 F.3d at 1012-13. It is not the job of the reviewing court to comb the
10

11 administrative record to find specific inconsistencies or conflicts. Burrell, 775 F.3d at

12 1138.

13          The ALJ’s second reason—that Dr. Grant did not perform an examination to

14 support her opinion—has no merit. Dr. Grant was Plaintiff’s treating physician; she

15 examined him on multiple occasions. (See, e.g., AR at 637, 639, 641, 697, 701, 703,

16 1274, 1279, 1283-84, 1287, 1291.) The ALJ thus erred.

17
            The ALJ’s third reason—that Dr. Grant’s treatment notes indicated her opinions
18
     were largely based on Plaintiff’s subjective complaints—is once again too vague and
19
     inaccurate to withstand scrutiny. The only fact the ALJ pointed to in support of her
20
     reasoning was that Plaintiff was regularly “alert and in no acute distress” during Dr.
21
     Grant’s examinations. (See id. at 934.) But Plaintiff had plenty of other notable
22
     symptoms, many of which Dr. Grant reported observing, such as skin problems on his
23



     ORDER - 17
 1 hands (see, e.g., id. at 705, 868, 870, 874), headaches and decreased memory (see, e.g.,

 2 id. at 699, 703, 705, 709, 711, 713, 883), and his use of a cane to walk (see, e.g., id. at

 3 700, 704, 709, 711, 864, 881). The ALJ’s conclusion that Dr. Grant’s opinions were

 4
     largely based on Plaintiff’s subjective reports was thus not supported by substantial
 5
     evidence in the record, meaning the ALJ erred. See Ghanim v. Colvin, 763 F.3d 1154,
 6
     1162 (9th Cir. 2014). Moreover, the ALJ misevaluated Plaintiff’s testimony, see supra
 7
     § III.A, so she could not reject Dr. Grant’s opinions because they were based on
 8
     Plaintiff’s reports. See Drawn v. Berryhill, 728 F. App’x 637, 640 (9th Cir. 2018).
 9
            The ALJ’s errors here were harmful. Had she properly addressed Dr. Grant’s
10

11 2016 opinions, the ALJ may have reached a different disability determination. See Stout,

12 454 F.3d at 1055-56.

13          3.     The ALJ Erred in Rejecting Dr. Grant’s 2017 Opinions

14          Dr. Grant completed another physical functional assessment form on April 7,

15 2017. (See AR at 1453-54.) This time, Dr. Grant opined that in a normal eight-hour

16 work day, Plaintiff could sit for 30 minutes at a time, for a total of two hours; stand for 30

17
     minutes at a time, for a total of two hours; needed to be able to shift from sitting to
18
     standing and back at will; needed to walk for five minutes every hour; and would need
19
     three to four unscheduled breaks, lasting about five minutes. (Id. at 1453.) Dr. Grant
20
     opined that Plaintiff would be off task 10 percent of the time due to confusion and
21
     memory loss, and would miss five days or more per month. (Id. at 1454.)
22
            The ALJ once again gave Dr. Grant’s opinions no weight. (Id. at 933.) The ALJ
23



     ORDER - 18
 1 again reasoned that Dr. Grant’s opinions had “little basis” because she “did not do an in

 2 depth [sic] examination.” (Id.) Just as with Dr. Grant’s 2016 opinions, this reason has no

 3 merit. See supra § III.B.2. Dr. Grant was Plaintiff’s treating physician. She saw him on

 4
     many occasions, and regularly examined him. (See, e.g., AR at 637, 639, 641, 697, 701,
 5
     703, 1274, 1279, 1283-84, 1287, 1291.) She had ample basis on which to opine about
 6
     Plaintiff’s impairments.
 7
            The ALJ further rejected Dr. Grant’s 2017 opinions because they were
 8
     inconsistent with the other objective examinations and medical opinions in the record.
 9
     (Id. at 933.) This reason was insufficient with respect to Dr. Grant’s 2016 opinions, and
10

11 it is insufficient here. See supra § III.B.2.

12          Relying on yet another reason she gave for rejecting Dr. Grant’s 2016 opinions,

13 the ALJ also rejected Dr. Grant’s 2017 opinions because they were inconsistent with her

14 own treatment notes. (AR at 933.) Again, this reason is too vague and inaccurate to

15 survive. See supra § III.B.2.

16          Finally, the ALJ rejected Dr. Grant’s 2017 opinions because they were
17
     “completely contradictory to the claimant’s report of significant daily activities.” (AR at
18
     933.) Once again, the ALJ vastly overstated the evidence regarding Plaintiff’s daily
19
     activities. See supra § III.A.3. The evidence indicates largely sedentary daily activities,
20
     and the ALJ has not given any specifics as to which activities supposedly contradict Dr.
21
     Grant’s 2017 opinions.
22
            The ALJ’s errors regarding Dr. Grant’s 2017 opinions must once again be deemed
23



     ORDER - 19
 1 harmful. Had the ALJ appropriately evaluated these opinions, her nondisability

 2 determination may have been different. See Stout, 454 F.3d at 1055-56.

 3
     C.     The ALJ Erred in Rejecting Portions of Dr. Mayers’s Opinions
 4
            Plaintiff contends that the ALJ erred in rejecting portions of Dr. Mayers’s
 5
     opinions. (Pl. Op. Br. at 10-11.) In particular, Plaintiff argues that the ALJ erred in
 6
     rejecting Dr. Mayers’s opinions that Plaintiff’s “pain and medication could interfere with
 7
     his ability to maintain attention and concentration through a normal eight-hour workday,”
 8
     and that he could not manage his own funds. (AR at 659.) The court agrees.
 9
            Dr. Mayers examined Plaintiff on March 27, 2012. (AR at 655.) She reported that
10

11 Plaintiff had a poor memory, limited fund of information, good concentration for

12 three-stage directions, poor math skills, fair spelling skills, fair abstract thinking abilities,

13 fairly good judgment, and fair insight. (Id. at 657.) Dr. Mayers further reported that

14 Plaintiff’s “concentration and task persistence were average,” but “[h]is pace was very

15 slow.” (Id. at 658.) Dr. Mayers opined that Plaintiff was “capable of understanding,

16 remembering and carrying out three-stage instructions,” and “able to interact with others

17
     in a work setting.” (Id. at 659.) She further opined that Plaintiff’s pain and medication
18
     “could interfere with his ability to maintain attention and concentration through a normal
19
     eight-hour workday.” (Id.) Lastly, Dr. Mayers opined that Plaintiff could not manage his
20
     own funds. (Id.)
21
            The ALJ gave significant weight to portions of Dr. Mayers’s opinions, but gave no
22
     weight to her opinions that Plaintiff’s pain and medication could interfere with Plaintiff’s
23



     ORDER - 20
 1 ability to maintain concentration and persistence in a normal work day, and that Plaintiff

 2 could not manage his own funds. (Id. at 933-34.) The ALJ reasoned that these opinions

 3 were inconsistent with Plaintiff’s daily activities, and inconsistent with the overall

 4
     medical record. (Id. at 934.) Neither reason survives scrutiny.
 5
            The ALJ’s first reason for rejecting Dr. Mayers’s concentration and persistence
 6
     opinion fails. A material inconsistency between a doctor’s opinion and a claimant’s
 7
     activities can furnish a specific, legitimate reason for rejecting the doctor’s opinion. See
 8
     Rollins, 261 F.3d at 856. But there is no obvious inconsistency here. The fact that
 9
     Plaintiff could use a computer, play video games, or watch television for some
10

11 undetermined amount of time does not conflict with a finding that he could not

12 concentrate or persist in performing work activities for an entire eight-hour work day.

13 This was thus not a specific and legitimate reason to discount Dr. Mayers’s concentration

14 and persistence opinion.

15          The ALJ’s second reason also fails. Just like her rejection of Dr. Grant’s 2016
16 opinions, the ALJ’s discussion here was insufficient. See supra § III.B.2. The ALJ did

17
     not identify inconsistencies in the medical record; she just said that they existed. (See id.
18
     at 934.) The ALJ thus erred. See Garrison, 759 F.3d at 1012; Burrell, 775 F.3d at 1138.
19
            As with Plaintiff’s testimony and Dr. Grant’s opinions, the ALJ committed
20
     harmful error in rejecting portions of Dr. Mayers’s opinions. Had the ALJ properly
21
     assessed Dr. Mayers’s opinions, she may have reached a different decision. See Stout,
22
     454 F.3d at 1055-56.
23



     ORDER - 21
 1 D.       The ALJ Erred in Rejecting Dr. Alvord’s Opinions

 2          Plaintiff contends that the ALJ erred in rejecting Dr. Alvord’s opinions. (Pl. Op.
 3 Br. at 11-12.) The court agrees.

 4
            Dr. Alvord examined Plaintiff on January 3, 2017. (AR at 1379.) Dr. Alvord
 5
     opined that Plaintiff could perform simple, repetitive tasks, but would have moderate to
 6
     severe difficulty performing detailed and complex tasks. (Id. at 1383.) Dr. Alvord
 7
     further opined that Plaintiff would have moderate to severe difficulty accepting
 8
     instructions from supervisors; interacting with coworkers and the public; performing
 9
     work activities on a consistent basis without special accommodations; maintaining
10

11 regular attendance; completing a normal work day or week without interruptions from his

12 psychiatric conditions; and dealing with normal workplace stresses. (Id.)

13          The ALJ gave Dr. Alvord’s opinions “some weight.” (Id. at 934.) The ALJ

14 rejected Dr. Alvord’s opinions on social functioning, concentration, and performing work

15 on a regular basis because they were inconsistent with Plaintiff’s daily activities and with

16 Dr. Mayers’s opinions. (Id. at 935.) The ALJ erred in doing so. First, as with Dr.

17
     Mayers, Plaintiff’s daily activities as established by the record were not inconsistent with
18
     Dr. Alvord’s opined limitations. See supra § III.C. Second, the fact that two medical
19
     opinions are inconsistent is not in and of itself a reason to dismiss one of those opinions.
20
     The ALJ is entitled to weigh competing medical opinions, but must explain why she
21
     chooses to credit one over the other. See Holohan, 246 F.3d at 1202. Here, she has
22
     simply stated that she made a choice, but not why. The ALJ thus erred in rejecting this
23



     ORDER - 22
 1 portion of Dr. Alvord’s opinions.

 2          The ALJ also discounted Dr. Alvord’s opinions regarding Plaintiff’s attendance,
 3 ability to complete a normal work week, and ability to deal with social stresses. (AR at

 4
     935.) The ALJ gave four reasons for this: (1) Dr. Alvord’s opinions conflicted with
 5
     those of Dr. Mayers and Dr. Gaffield; (2) Dr. Alvord’s opinions were inconsistent with
 6
     Plaintiff’s daily activities; (3) Dr. Alvord based these opinions on his consideration of
 7
     Plaintiff’s physical impairments, which was not the focus of this examination; and (4) Dr.
 8
     Alvord’s opinions on Plaintiff’s social limitations were inconsistent with the other
 9
     evidence in the record and on examination. (Id.)
10

11          The ALJ’s first reason is not a reason at all but a statement of choice. Again, the

12 ALJ may accept one medical opinion over another, but must give specific and legitimate

13 reasons for doing so. See Holohan, 246 F.3d at 1202. That Dr. Alvord’s opinions were

14 inconsistent with those of Dr. Gaffield and Dr. Mayers says nothing about the validity of

15 any of those opinions, and is thus not a specific and legitimate reason for the ALJ to

16 discount Dr. Alvord’s opinions.

17
            The ALJ’s second reason for rejecting Dr. Alvord’s opinions on attendance and
18
     handling workplace stress also fails. As previously explained, the ALJ inaccurately
19
     represented what the evidence revealed about Plaintiff’s daily activities. See supra
20
     §§ III.A.3. III.B.3, III.C. She thus erred in rejecting Dr. Alvord’s opinions on this basis.
21
            The ALJ’s third reason for discounting Dr. Alvord’s opinions is not supported by
22
     substantial evidence. Dr. Alvord documented Plaintiff’s reports of physical limitations,
23



     ORDER - 23
 1 but nothing in his report indicates that his ultimate opinions on Plaintiff’s mental

 2 capabilities were based on those physical limitations. (See AR at 1379-83.) To the

 3 contrary, Dr. Alvord focused his discussion on Plaintiff’s psychiatric and cognitive

 4
     impairments. (See id. at 1383.) The ALJ erred to the extent she discounted Dr. Alvord’s
 5
     opinions for being based on Plaintiff’s physical limitations.
 6
            Finally, the ALJ erred in rejecting Dr. Alvord’s opinions as inconsistent with other
 7
     evidence in the record. As the court has stated throughout this opinion, the ALJ must
 8
     identify with specificity inconsistencies between a doctor’s opinion and the overall
 9
     medical evidence; the court will not search the record for them. See Garrison, 759 F.3d
10

11 at 1012; Burrell, 775 F.3d at 1138.

12          The ALJ’s errors were once again harmful. The court cannot confidently conclude

13 that the ALJ would have reached the same outcome had she properly considered Dr.

14 Alvord’s opinions. See Stout, 454 F.3d at 1055-56.

15 E.       The ALJ Erred in Assessing Plaintiff’s RFC and Ability to Work
16          Plaintiff last contends that the ALJ erred in his RFC determination, and
17
     consequently erred in basing her findings at step five on that RFC. (Pl. Op. Br. at 15.)
18
     This argument is derivative of his other arguments, as Plaintiff contends that the ALJ’s
19
     errors in assessing the evidence deprived her RFC finding of substantial evidentiary
20
     support. (See id.) Because the court has found that the ALJ erred in evaluating
21
     Plaintiff’s symptom testimony, Dr. Grant’s opinions, portions of Dr. Mayers’s opinions,
22
     and Dr. Alvord’s opinions, see supra §§ III.A-.D, the court agrees that the ALJ erred in
23



     ORDER - 24
 1 his RFC determination, and in basing his findings at step five on that RFC. See Robbins,

 2 466 F.3d at 885 (holding that the ALJ’s RFC determination was not supported by

 3 substantial evidence where he failed to properly account for all of the evidence).

 4
     F.     Scope of Remand
 5
            Plaintiff asks the court to remand for an award of benefits. (Pl. Op. Br. at 16.)
 6
     Remand for an award of benefits “is a rare and prophylactic exception to the well-
 7
     established ordinary remand rule.” Leon v. Berryhill, 880 F.3d 1041, 1044 (9th Cir.
 8
     2017). The Ninth Circuit has established a three-step framework for deciding whether a
 9
     case may be remanded for an award of benefits. Id. at 1045. First, the court must
10

11 determine whether the ALJ has failed to provide legally sufficient reasons for rejecting

12 evidence. Id. (citing Garrison, 759 F.3d at 1020). Second, the court must determine

13 “whether the record has been fully developed, whether there are outstanding issues that

14 must be resolved before a determination of disability can be made, and whether further

15 administrative proceedings would be useful.” Treichler v. Comm’r of Soc. Sec. Admin.,

16 775 F.3d 1090, 1101 (9th Cir. 2014) (internal citations and quotation marks omitted). If

17
     the first two steps are satisfied, the court must determine whether, “if the improperly
18
     discredited evidence were credited as true, the ALJ would be required to find the
19
     claimant disabled on remand.” Garrison, 759 F.3d at 1020. “Even if [the court]
20
     reach[es] the third step and credits [the improperly rejected evidence] as true, it is within
21
     the court’s discretion either to make a direct award of benefits or to remand for further
22
     proceedings.” Leon, 880 F.3d at 1045 (citing Treichler, 773 F.3d at 1101).
23



     ORDER - 25
 1          The appropriate remedy here is to remand for further proceedings. While the first

 2 step of the Ninth Circuit’s framework has been met, the second and third have not. There

 3 are conflicts in the medical evidence that the court is not in a position to decide. See

 4
     Andrews, 53 F.3d at 1039. For example, Dr. Grant, Dr. Gaffield, and consulting doctor
 5
     Norman Staley, M.D., differ in their opinions as to Plaintiff’s physical limitations. (See
 6
     AR at 125-28, 913-14, 1248-49, 1394-99, 1453.) Similarly, Dr. Mayers and Dr. Alvord
 7
     have differing opinions as to the severity of Plaintiff’s mental limitations. (See id. at 659,
 8
     1383.) Without resolution of these evidentiary conflicts, the court cannot conclude that
 9
     the ALJ would be required to find Plaintiff disabled here. See Leon, 880 F.3d at 1046-48
10

11 (affirming the district court’s decision to remand for further proceedings, rather than to

12 remand for the payment of benefits, where the record revealed conflicts, ambiguities, or

13 gaps in the evidence).

14          On remand, the ALJ must reevaluate Plaintiff’s symptom testimony, reevaluate

15 Dr. Grant’s opinions, reevaluate Dr. Mayers’s opinions, and reevaluate Dr. Alvord’s

16 opinions. The ALJ must reassess Plaintiff’s RFC and findings at step five, and conduct

17
     further proceedings as necessary to reevaluate the disability determination in light of this
18
     opinion.
19
     //
20
     //
21
     //
22
     //
23



     ORDER - 26
 1                                 IV.   CONCLUSION

 2         For the foregoing reasons, the Commissioner’s final decision is REVERSED and
 3 this case is REMANDED for further administrative proceedings under sentence four of

 4
     42 U.S.C. § 405(g).
 5
           DATED this 16th day of November, 2018.
 6

 7

 8                                               A
                                                 JAMES L. ROBART
 9
                                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER - 27
